 



QUANTUM MATERIALS CORP.
WARRANTS

 

THE WARRANTS EVIDENCED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
THEREOF ARE SUBJECT TO THE TERMS AND CONDITIONS OF THAT CERTAIN UNIT
SUBSCRIPTION AGREEMENT AMONG QUANTUM MATERIALS CORP., A NEVADA CORPORATION (THE
“COMPANY”), AND THE PERSON IDENTIFIED AT THE END OF THIS INSTRUMENT AS THE
INVESTOR (THE “INVESTOR”), DATED AS OF THE DATE HEREOF, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME (THE “UNIT SUBSCRIPTION AGREEMENT”).

 

NEITHER THE WARRANTS GRANTED HEREIN NOR THE UNDERLYING SECURITIES HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE OR OTHER SECURITIES LAW. THE HOLDER HEREOF, BY ACQUIRING THIS
INSTRUMENT, AGREES THAT THESE WARRANTS MAY BE RESOLD, PLEDGED, EXERCISED OR
OTHERWISE TRANSFERRED SOLELY IN ACCORDANCE WITH THE TERMS HEREOF, THE UNIT
SUBSCRIPTION AGREEMENT AND (A) ONLY (1) PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND (B)
PURSUANT TO AN AVAILABLE EXEMPTION OR EFFECTIVE REGISTRATION UNDER ANY OTHER
APPLICABLE SECURITIES LAWS.

 

This Warrant is granted pursuant to the terms and conditions of the Unit
Subscription Agreement. Unless otherwise defined herein, capitalized terms have
the definitions ascribed thereto in the Unit Subscription Agreement.

 

This certifies that the Investor is the holder of warrants to purchase (the
“Warrants”) [________] shares of Common Stock, par value $0.001 per share, of
the Company (“Common Stock”) at a purchase price equal to the Exercise Price
(such shares of Common Stock, the “Applicable Shares”). The exercise price,
which shall be deliverable upon the exercise of each Warrant, shall be $0.15 per
share of Common Stock as such price may be amended from time to time as provided
herein (the “Exercise Price”). The Applicable Shares shall be deliverable upon
surrender of this instrument and payment of such Exercise Price to the Company,
but subject to the conditions set forth herein. Payment of the Exercise Price
shall be made in immediately available funds and shall be accompanied by the
Form of Exercise attached hereto properly completed by the holder.

 

The Warrants evidenced hereby shall be exercisable at any time and from time to
time for Applicable Securities upon the exercise thereof in accordance with the
terms hereof; provided however, that the Warrants may not be exercised after
(and shall expire upon the occurrence of) the earlier to occur of (i) the fifth
(5th) anniversary of the date hereof, and (ii) the closing of a Significant
Corporate Event. A “Significant Corporate Event” means any of the following
events: (A) an underwritten public offering of Company securities, (B) the
Company merges or consolidates with or into another entity in a transaction in
which the equity security holders of the Company do not own 50% or more of the
equity securities of the surviving entity, (C) the Company sells or otherwise
disposes of all or substantially all of the assets of the Company, or (D) the
equity holders of the Company transfer greater than 50% of the then issued and
outstanding equity securities of Company.

 

   

 

 

The Applicable Securities issued upon the exercise of the Warrants shall be
subject to, and have all the benefits of, the rights, preferences and privileges
of such series of securities.

 

Exercise of Warrants

 

The holder of Warrants evidenced hereby may exercise them, in part or in whole,
by surrendering this instrument, with the Form of Exercise attached hereto
properly completed and executed, and paying the Exercise Price. In the event
that upon any exercise of Warrants evidenced hereby the number of Warrants
exercised shall be less than the total number of Warrants evidenced hereby,
there shall be issued to the holder hereof a new instrument evidencing the
number of Warrants not exercised. No adjustment to the Exercise Price will be
made for any declared and unpaid dividends or distributions on any Applicable
Securities issuable upon exercise of Warrants evidenced hereby.

 

The Company shall, to the extent necessary, issue fractional Applicable
Securities upon exercise of Warrants or pay the cash equivalent thereof, at the
Company’s option.

 

Taxes upon Exercise

 

The Company shall pay any documentary, stamp or similar issue or transfer tax
due on the issue of the Applicable Securities upon exercise of Warrants. Nothing
herein shall preclude any tax withholding required by law or regulations.

 

Company to Provide Applicable Securities

 

Subject to the terms and conditions of the Unit Subscription Agreement, the
Company shall from time to time as may be necessary, reserve, out of its
authorized but unissued Common Stock, a sufficient number of Applicable
Securities to permit the exercise of the entire number of Warrants evidenced
hereby.

 

The certificates for Applicable Securities issued upon exercise, if any, may
have notations, legends or endorsements required by law, stock exchange rule,
agreements to which the Company is subject or as the Company may deem necessary
or desirable. By acceptance of a certificate representing any Applicable
Securities issued upon exercise of Warrants, the holder hereof acknowledges any
restrictions on transfer set forth on such certificate and agrees that such
holder will transfer such Applicable Securities only as provided thereon.

 

All Applicable Securities delivered upon exercise of Warrants shall be newly
issued, duly authorized, validly issued, fully paid and non-assessable and free
from any lien or adverse claim. The Company will endeavor promptly to comply
with all federal and state securities laws regulating the offer and delivery of
Applicable Securities upon exercise of Warrants, if any.

 

   

 

 

(a) Adjustments for Subdivisions, Combinations or Consolidations.

 

(i) Subdivisions. In the event that the Company shall effect a subdivision of
outstanding Applicable Securities, the number of Applicable Securities issuable
upon exercise of this Warrant immediately prior to such subdivision shall be
proportionately increased, and the Exercise Price in effect immediately prior to
such subdivision shall concurrently with such subdivision be proportionately
decreased.

 

(ii) Combinations or Consolidations. In the event that the outstanding
Applicable Securities shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of Applicable Securities, the number of
Applicable Securities issuable upon exercise of this Warrant immediately prior
to such combination or consolidation shall be proportionately decreased, and the
Exercise Price in effect immediately prior to such combination or consolidation
shall, concurrently with the effectiveness of such combination or consolidation,
be proportionately increased.

 

(b) Adjustment for Reclassification, Exchange or Substitution. If the Applicable
Securities shall be changed into the same or a different number of securities in
any class or classes of securities, whether by capital reorganization,
reclassification or otherwise (other than a reorganization, merger,
consolidation, or sale of assets provided for below), then and in each such
event the holder of each Warrant shall have the right thereafter to exercise
such Warrant for the kind and amount of securities and other securities and
property receivable upon such reorganization, reclassification, or other change,
by holders of the number of Applicable Securities for which such Warrants might
have been exercised immediately prior to such reorganization, reclassification
or change, all subject to further adjustment as provided herein.

 

(c) Adjustment for Merger or Reorganization, etc. In case of any consolidation
or merger of the Company with or into a corporation or another entity or the
conversion of the Company into a corporation by any other means, each Warrant
shall thereafter be exercisable for the kind and amount of equity interests or
other securities or property to which a holder of the number of Applicable
Securities of the Company deliverable upon exercise of such Warrant would have
been entitled upon such consolidation, merger or sale; and, in such case,
appropriate adjustment (as determined in good faith by the Board of Directors of
the Company) shall be made in the application of the provisions in this
Paragraph (c) set forth with respect to the rights and interest thereafter of
the holders of the Warrants, to the end that the provisions set forth in this
Section (including provisions with respect to changes in and other adjustments
of the number of Warrants evidenced hereby or the Exercise Price therefor) shall
thereafter be applicable, as nearly as reasonably may be, in relation to any
equity interests or other property thereafter deliverable upon the exercise of
the Warrants.

 

(d) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to paragraphs (a) - (d) hereof, the Company at its expense
shall promptly compute such adjustment or readjustment in accordance with the
terms hereof and furnish to each holder of a Warrant or Warrants a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall, upon the
written request at any time of any holder of a Warrant, furnish or cause to be
furnished to such holder a similar certificate setting forth (i) such
adjustments and readjustments, (ii) the Exercise Price then in effect, and (iii)
the number of Applicable Securities and the amount, if any, of other property
which then would be received upon the exercise of such Warrant.

 

   

 

 

Notice of Certain Transactions

 

In the event that (a) the Company takes any action which would require an
adjustment in the Exercise Price, (b) the Company agrees to undertake any
transaction regarding an adjustment hereunder, or (c) there is a dissolution of
liquidation of the Company, then in each case, the Company shall mail to the
holder a notice stating the proposed record or effective date, as the case may
be. The Company shall mail the notice at least five days before the earlier of
the proposed record date or the proposed effective date.

 

Transferability

 

This instrument and the Warrants may not be transferred without the prior
written consent of the Company, which may be granted or withheld in the sole and
absolute discretion of the Company. Without limiting the generality of the
above, the Warrants evidenced hereby are transferable only if either (x) they
first shall have been registered under the Securities Act, or (y) the Company
first shall have been furnished with an opinion of legal counsel, reasonably
satisfactory to the Company, to the effect that such sale or transfer is exempt
from the registration requirements of the Securities Act. Any permitted Transfer
shall be effected upon surrender of this instrument to the Company for such
purpose, together with a written assignment on the Form of Assignment attached
hereto, or in other form satisfactory to the Company, duly executed by the
holder hereof, together with funds to pay any transfer, documentary, stamp or
other taxes or government charges payable in connection with such transfer and
any other amounts required pursuant to this instrument. Upon the surrender of
this instrument and payment as aforesaid, the Company will deliver a new
instrument, in the name of the assignee and evidencing Warrants in a permissible
denomination or denominations specified in such instrument of assignment. If
less than all of the Warrants evidenced by this instrument are being
transferred, the Company will deliver a new instrument for the portion of the
Warrants not being transferred.

 

No Shareholder Rights

 

Nothing contained in this instrument shall be construed as conferring upon the
Investor or any other person the right to vote or to consent or to receive
notice as a shareholder in respect of meetings of shareholders for the election
of members of the Board of Directors of the Company or any other matters or any
rights whatsoever as a shareholder of the Company; and no distributions shall be
payable or accrued in respect of this instrument or the interest represented
hereby or the securities obtainable hereunder until, and only to the extent
that, the Warrants shall have been exercised.

 

   

 



 

Amendments

 

This Instrument and the Warrants, or any portion thereof, may be amended or
terminated, and any rights thereunder may be waived, discharged or revised, at
any time and from time to time (and any rights thereunder waived or modified)
upon the written consent of the Company and a Warrants Majority in Interest.
“Warrants Majority in Interest” means the holders of warrants that were issued
pursuant to the Unit Subscription Agreement and the Offering contemplated
thereunder (including the Warrants hereunder), representing more than 50% of the
equity interests that may be acquired thereunder.

 

Governing Law; Consent to Jurisdiction

 

THIS INSTRUMENT WILL BE INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
State of Texas. The Investor hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court in Travis County, Texas, and consents
that all service of process be sent by nationally recognized overnight courier
service directed to the Investor at the Investor’s address set forth in the Unit
Subscription Agreement and service so made will be deemed to be completed when
received by the Investor. The Investor acknowledges and agrees that the venue
provided above is the most convenient forum for both the Investor of the
Company. The Investor waives any objection to venue and any objection based on a
more convenient forum in any action instituted under this instrument.

 

Waiver of Jury Trial

 

THE COMPANY AND THE INVESTOR, UPON RECEIPT OF THIS INSTRUMENT, IRREVOCABLY WAIVE
ANY AND ALL RIGHTS THAT EACH MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS INSTRUMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS INSTRUMENT OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS. THE COMPANY AND INVESTOR ACKNOWLEDGE THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.

 

Miscellaneous

 

If this instrument at any time becomes mutilated, lost, stolen or destroyed, the
Company will issue, in exchange and substitution for and upon cancellation
hereof, or in lieu of and in substitution for this instrument, a new instrument
of like tenor and representing an equivalent number of Warrants, but only upon
receipt of evidence satisfactory to the Company of such loss, theft or
destruction and indemnity satisfactory to it. Applicants for such substitute
instrument must also comply with such other regulations and pay such other
charges as the Company may prescribe.

 

The Company may deem and treat the holder named on the final page hereof as the
absolute owner of the Warrants evidenced hereby (notwithstanding any notation of
ownership or other writing hereon made by anyone), for the purpose of any
exercise hereof, any distribution to the holder hereof and for all other
purposes, and the Company shall not be affected by any notice to the contrary.

 

[Remainder of Page Left Intentionally Blank; Signature Page Follows]

 

   

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
the date below.

 

  QUANTUM MATERIALS CORP.       Dated: March ______, 2016  
                           By:     Name:     Title:  

 

  investor       If Individual:       Investor:         Investor Address:      
        If Entity:           Name of Entity       By:   Name:   Title:      
Investor Address:        

 



   

 

 

FORM OF EXERCISE

 

(To be executed upon exercise of Warrants)

 

The undersigned hereby irrevocably elects to exercise the right to purchase
__________ Applicable Securities of the Company (or such other securities or
assets of the Company as are purchasable in their place), and herewith tenders
payment for such Securities (or other securities or assets) to Quantum Materials
Corp. (the “Company”) by delivery to the Company of the Exercise Price. The
undersigned requests that a certificate for such Applicable Securities (or other
securities) be registered in the name of

 

    Name     Address     Social Security or Taxpayer Identification Number

 

and, if less than all Warrants represented by this Warrant are being exercised,
that a new instrument representing the remaining balance of Warrants be issued
in the name of

 

      Name       Address       Social Security or Taxpayer Identification Number

 

IN THE ABSENCE OF ANY SPECIFICATION REQUIRED ABOVE, APPLICABLE SECURITIES (or
such other securities or assets of the Company as are purchasable in their
place) AND ANY NEW WARRANT INSTRUMENT, AS THE CASE MAY BE, WILL BE REGISTERED OR
MADE TO THE HOLDER AT THE ADDRESS FOR SUCH HOLDER AS TO WHICH THE COMPANY HAS
BEEN NOTIFIED.

 

Date:     Signature:  

 

Note: Any transfer of the Warrants is subject to the prior written consent of
the Company, subject to its sole and absolute discretion.

 

   

 

 

[FORM OF ASSIGNMENT]

 

(To be executed to transfer the Warrants)

 

FOR VALUE RECEIVED, _________________________________ the undersigned hereby
sells, assigns and transfers unto

 

      Name       Address       Social Security or Taxpayer Identification Number

 

 

___________ Warrants to purchase Applicable Securities (or such other securities
or assets of the Company as are purchasable in their place) of the within-named
Company, together with all right, title and interest therein, and does hereby
irrevocably constitute and appoint , Attorney, to transfer such Warrants on the
books of the within-named Company, with full power of substitution. The holder
hereby represents and warrants to the Company that the transfer represented
hereby is being made in accordance with the terms of the instrument evidencing
the Warrants.

 

Date     Signature:  

 

   

 

 

